 PROB 12C                                                                                   Report Date: July 3, 2019
(6/16)

                                       United States District Court                          FILED IN THE
                                                                                         U.S. DISTRICT COURT
                                                                                   EASTERN DISTRICT OF WASHINGTON

                                                       for the
                                                                                     Jul 03, 2019
                                        Eastern District of Washington                  SEAN F. MCAVOY, CLERK



                   Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Nathaniel Jameco Brown                    Case Number: 0980 2:10CR00144-EFS-1
 Address of Offender:                              Spokane, Washington 99223
 Name of Sentencing Judicial Officer: The Honorable Edward F. Shea, Senior U.S. District Judge
 Date of Original Sentence: September 20, 2011
 Original Offense:            Felon in Possession of a Firearm and Ammunition, 18 U.S.C. § 922(g)(1)
 Original Sentence:           Prison - 96 months             Type of Supervision: Supervised Release
                              TSR - 48 months

 Revocation Sentence:         Prison- 12 months
 (July 14, 2018)              TSR- 48 months
 Asst. U.S. Attorney:         Daniel Hugo Fruchter           Date Supervision Commenced: February 12, 2019
 Defense Attorney:            David K. Fletcher              Date Supervision Expires: February 11, 2023

                                          PETITIONING THE COURT

To incorporate the violations contained in this petition in future proceedings with the violations previously reported
to the Court on 06/24/2019.

The probation officer believes that the offender has violated the following conditions of supervision:


Violation Number        Nature of Noncompliance

            5           Special Condition # 6: You must abstain from the use of illegal controlled substances, and
                        must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                        no more than 6 tests per month, in order to confirm continued abstinence from these
                        substances.

                        Supporting Evidence: On June 24 and 25, 2019, Mr. Brown was in direct violation of
                        special condition 6 by testing positive for marijuana.

                        On February 13, 2019, Nathaniel Brown was given a copy of his judgment and his
                        conditions of supervision were explained to him. Mr. Brown signed his judgment reflecting
                        he understood each condition.

                        Mr. Brown reported to Pioneer Human Services (PHS) for his assessment on June 24, 2019,
                        at that time he submitted a urine sample that tested presumptive positive for marijuana. On
                        June 25, 2019, Mr. Brown’s phase urine collection color was called and he reported to PHS
                        as directed. He again submitted a urine sample that tested presumptive positive for
                        marijuana. Mr. Brown did not admit his use and stated his last use was on June 15, 2019.
